Name: Decision No 2241/2004/EC of the European Parliament and of the Council of 15 December 2004 on a single Community framework for the transparency of qualifications and competences (Europass)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  employment;  labour market;  rights and freedoms
 Date Published: 2004-12-31

 31.12.2004 EN Official Journal of the European Union L 390/6 DECISION No 2241/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 December 2004 on a single Community framework for the transparency of qualifications and competences (Europass) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), Having regard to the Opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Improved transparency of qualifications and competences will facilitate mobility throughout Europe for lifelong learning purposes, therefore contributing to the development of quality education and training, and will facilitate mobility for occupational purposes, between countries as well as across sectors. (2) The Action Plan on mobility (4) endorsed by the European Council held in Nice on 7 to 9 December 2000 and Recommendation 2001/613/EC of the European Parliament and of the Council of 10 July 2001 on mobility within the Community for students, persons undergoing training, volunteers, teachers and trainers (5), recommended the generalisation of the use of documents for the transparency of qualifications and competences, with a view to creating a European area of qualifications. The Commission's Action Plan for skills and mobility called for instruments supporting the transparency and transferability of qualifications to be developed and strengthened to facilitate mobility within and between sectors. Further action to introduce instruments improving the transparency of diplomas and qualifications was also demanded by the European Council held in Barcelona on 15 and 16 March 2002. The Council's Resolutions of 3 June 2002 on skills and mobility (6) and of 27 June 2002 on lifelong learning (7) call for increased cooperation, with a view inter alia to creating a framework for transparency and recognition based on the existing instruments. (3) The Council Resolution of 19 December 2002 on the promotion of enhanced European cooperation in vocational education and training (8) called for action to increase transparency in vocational education and training, through the implementation and rationalisation of information tools and networks, including the integration of existing instruments into one single framework. This framework should consist in a portfolio of documents with a common brand name and a common logo, supported by adequate information systems and promoted through sustained promotional action at European and national level. (4) A number of instruments have been developed in recent years, both at Community and at international level, to help European citizens to communicate better their qualifications and competences when looking for a job or for admission to a learning scheme. These include the common European format for curricula vitae (CVs) proposed by Commission Recommendation 2002/236/EC of 11 March 2002 (9), the Diploma Supplement recommended by the Convention on the Recognition of Qualifications concerning Higher Education in the European Region, adopted at Lisbon on 11 April 1997, the Europass Training established by Council Decision 1999/51/EC of 21 December 1998 on the promotion of European pathways in work-linked training, including apprenticeship (10), the Certificate Supplement and the European Language Portfolio developed by the Council of Europe. The single framework should include these instruments. (5) The single framework should be open to the future inclusion of other documents consistent with its purpose, once the implementation structure and procedures have been established and are operational. In particular, the single framework could be widened subsequently to include an instrument aimed at recording its holders' competences in the field of information technology. (6) Provision of good quality information and guidance is an important factor in achieving improved transparency of qualifications and competences. The existing services and networks already play a valuable role that could be enhanced through closer cooperation in order to reinforce the added value of Community action. (7) It is therefore necessary to ensure coherence and complementarity between the actions implemented in pursuance of this Decision and other relevant policies, instruments and actions. The last-mentioned include, at Community level, the European Centre for the Development of Vocational Training (Cedefop) established by Council Regulation (EEC) No 337/75 (11), the European Training Foundation established by Council Regulation (EEC) No 1360/90 (12) and the European Employment Services network (EURES) established by Commission Decision 2003/8/EC of 23 December 2002 implementing Council Regulation (EEC) No 1612/68 as regards the clearance of vacancies and applications for employment (13). Likewise, at the international level, there is the European Network of National Information Centres on Academic Recognition (ENIC), established by the Council of Europe and Unesco. (8) The Europass training document, established by Decision 1999/51/EC, should therefore be replaced by a similar document with a wider scope, serving to record all periods of transnational mobility for learning purposes, at whatever level and for whatever target, achieved throughout Europe, which satisfy appropriate quality criteria. (9) Europass should be implemented through national bodies in compliance with Article 54(2)(c) and (3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (14). (10) Participation should be open to acceding States, to non-Community countries of the European Economic Area and to the candidate countries for accession to the European Union, in accordance with the relevant provisions in the instruments governing relations between the Community and those countries. Third country nationals resident in the European Union should also be able to benefit from the system. (11) Social partners play an important role in relation to this Decision, and should be involved in its implementation. The Advisory Committee for Vocational Training set up by Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (15), composed of representatives of the social partners and of the national authorities of Member States, should be regularly informed on the implementation of this Decision. The social partners at European level and other relevant stakeholders, including education and training bodies, will have a particular role in terms of transparency initiatives that could be incorporated into Europass in due course. (12) Since the objective of this Decision, namely the establishment of a single Community framework for the transparency of qualifications and competences cannot be sufficiently achieved by the Member States and can be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (13) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16). (14) Decision 1999/51/EC should be repealed, HAVE ADOPTED THIS DECISION: Article 1 Subject-matter and scope This Decision establishes a single Community framework for achieving the transparency of qualifications and competences by means of the creation of a personal, coordinated portfolio of documents, to be known as Europass, which citizens can use on a voluntary basis to better communicate and present their qualifications and competences throughout Europe. The use of Europass or of any of the Europass documents shall not impose any obligations or confer any rights other than those defined in this Decision. Article 2 Europass documents The Europass documents shall be: (a) the Europass-curriculum vitae (hereafter the Europass-CV) referred to in Article 5; (b) the documents referred to in Articles 6 to 9; (c) any other documents approved as Europass documents by the Commission, in accordance with the criteria laid out in Annex I, and the procedure referred to in Article 4(2). Article 3 Social partners Without prejudice to the procedure referred to in Article 4(2), the Commission shall consult the social partners and other relevant stakeholders at European level, including education and training bodies. Article 4 Committee procedure 1. For the purposes of Article 2(c), the Commission shall be assisted, depending on the nature of the document concerned, by the Socrates Committee and/or by the Leonardo Committee, established by Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education Socrates (17) and by Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme Leonardo da Vinci (18) respectively. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 5 Europass-CV The Europass-CV shall provide citizens with the opportunity to present in a clear and comprehensive way information on all their qualifications and competences. The Europass-CV shall be as set out in Annex II. Article 6 Europass-Mobility The Europass-Mobility shall record periods of learning attended by its holders in countries other than their own. The Europass-Mobility shall be as set out in Annex III. Article 7 Europass-Diploma Supplement The Europass-Diploma Supplement shall provide information on its holder's educational achievements at higher education level. The Europass-Diploma Supplement shall be as set out in Annex IV. Article 8 Europass-Language Portfolio The Europass-Language Portfolio shall provide citizens with the opportunity to present their language skills. The Europass-Language Portfolio shall be as set out in Annex V. Article 9 Europass-Certificate Supplement The Europass-Certificate Supplement shall describe the competences and qualifications corresponding to a vocational training certificate. The Europass-Certificate Supplement shall be as set out in Annex VI. Article 10 Europass in the Internet In order to implement this Decision, the Commission and the relevant national authorities shall cooperate in setting up and managing a Europass Internet-based information system, which shall include elements managed at Community level and elements managed at national level. The information system supporting the Europass framework shall be as set out in Annex VII. Article 11 National Europass Centres 1. Each Member State shall be responsible for the implementation of this Decision at national level. For this purpose, each Member State shall designate a National Europass Centre (NEC), which shall be responsible for the coordination at national level of all activities referred to in this Decision and which shall replace or develop, where appropriate, existing bodies currently carrying out similar activities. A European network of NECs is hereby established. Its activities shall be coordinated by the Commission. 2. The NEC shall: (a) coordinate, in cooperation with the relevant national bodies, the activities related to making available or issuing the Europass documents or, where appropriate, carry out these activities; (b) set up and manage the national information system, in accordance with Article 10; (c) promote the use of Europass, including through Internet based services; (d) ensure, in cooperation with the relevant national bodies, that adequate information and guidance on the Europass and its documents is made available to individual citizens; (e) facilitate the provision of information and guidance on learning opportunities throughout Europe, on the structure of education and training systems, and on other issues related to mobility for learning purposes, in particular through close coordination with relevant Community and national services, and, where appropriate, make available to citizens an introductory guide to mobility; (f) manage at national level the Community financial support for all activities related to this Decision; (g) participate in the European network of NECs. 3. The NEC shall act as an implementation body at national level in accordance with Article 54(2)(c) and (3) of Regulation (EC, Euratom) No 1605/2002. Article 12 Commission's and Member States' joint tasks The Commission and the Member States shall: (a) ensure that adequate promotion and information activities are carried out at Community and national level, covering inter alia citizens, education and training providers and social partners and enterprises including SMEs, supporting and integrating as necessary the action of the NECs; (b) ensure adequate cooperation, at the appropriate level, with relevant services, in particular the EURES service and other Community services; (c) take steps to facilitate equal opportunities, in particular by raising awareness among all relevant actors; (d) ensure that all relevant stakeholders, including education and training bodies and social partners, are involved in the implementation of this Decision; (e) ensure that in all activities related to the implementation of this Decision the relevant Community and national provisions concerning the processing of personal data and the protection of privacy are fully respected. Article 13 Commission tasks 1. The Commission shall, in cooperation with the Member States, ensure the overall consistency of the actions implemented in pursuance of this Decision with other relevant Community policies, instruments and actions, in particular in the fields of education, vocational training, youth, employment, social inclusion, research and technological development. 2. The Commission shall secure the expertise of the European Centre for the Development of Vocational Training (Cedefop) in implementing this Decision, in accordance with Regulation (EEC) No 337/75. Subject to the same conditions and in the relevant areas, coordination shall be established under the auspices of the Commission with the European Training Foundation as set out by Regulation (EEC) No 1360/90. 3. The Commission shall regularly inform the European Parliament and the Council, as well as other relevant bodies, and in particular the Advisory Committee on Vocational Training, on the implementation of this Decision. Article 14 Participating countries 1. Participation in the activities referred to in this Decision shall be open to acceding States and to non-Community countries of the European Economic Area in accordance with the conditions laid down in the EEA Agreement. 2. Participation shall also be open to the candidate countries for accession to the European Union in accordance with their respective Europe Agreements. Article 15 Evaluation By 1 January 2008 and then every four years, the Commission shall submit to the European Parliament and the Council an evaluation report on the implementation of this Decision, based on an evaluation carried out by an independent body. Article 16 Financial provisions The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective. The expenditure resulting from this Decision shall be managed as set out in Annex VIII. Article 17 Repeal Decision 1999/51/EC is hereby repealed. Article 18 Entry into force This Decision shall enter into force on 1 January 2005. Article 19 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 15 December 2004 For the European Parliament The President J. BORRELL FONTELLES For the Council The President A. NICOLAÃ  (1) OJ C 117, 30.4.2004, p. 12. (2) OJ C 121, 30.4.2004, p. 10. (3) Opinion of the European Parliament of 22 April 2004 (not yet published in the Official Journal), Council Common Position of 21 October 2004 (not yet published in the Official Journal) and Position of the European Parliament of 14 December 2004 (not yet published in the Official Journal). (4) OJ C 371, 23.12.2000, p. 4. (5) OJ L 215, 9.8.2001, p. 30. (6) OJ C 162, 6.7.2002, p. 1. (7) OJ C 163, 9.7.2002, p. 1. (8) OJ C 13, 18.1.2003, p. 2. (9) OJ L 79, 22.3.2002, p. 66. (10) OJ L 17, 22.1.1999, p. 45. (11) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 1655/2003 (OJ L 245, 29.9.2003, p. 41). (12) OJ L 131, 23.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1648/2003 (OJ L 245, 29.9.2003, p. 22). (13) OJ L 5, 10.1.2003, p. 16. (14) OJ L 248, 16.9.2002, p. 1. (15) OJ 63, 20.4.1963, p. 1 338. (16) OJ L 184, 17.7.1999, p. 23. (17) OJ L 28, 3.2.2000, p. 1. Decision as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (18) OJ L 146, 11.6.1999, p. 33. Decision as last amended by Regulation (EC) No 885/2004. ANNEX I Criteria for the introduction of new Europass documents as referred to in Article 2(c) All new Europass documents should respect the following minimum criteria: 1. Relevance: Europass documents should specifically aim at improving the transparency of qualifications and competences; 2. European dimension: without prejudice to their voluntary nature, Europass documents should potentially be applicable in all Member States; 3. Linguistic coverage: the models of Europass documents should be available at least in all the official languages of the European Union; 4. Feasibility: Europass documents should be fit for effective dissemination, where appropriate through awarding bodies, in both paper and electronic form. ANNEX II THE EUROPASS-CURRICULUM VITAE (EUROPASS-CV) 1. Description 1.1. The Europass-CV builds upon the common European format for curricula vitae (CVs) proposed by Recommendation 2002/236/EC. It provides individual citizens with a model for the systematic, chronological and flexible presentation of their qualifications and competences. Specific directions on the different fields are provided and a set of guidelines and examples has also been produced to help citizens to complete the Europass-CV. 1.2. The Europass-CV includes categories for the presentation of:  information on personal matters, language proficiency, work experience and educational and training attainments,  additional competences held by the individual, emphasising technical, organisational, artistic and social skills,  additional information which might be added to the Europass-CV in the form of one or more annexes. 1.3. The Europass-CV is a personal document, which contains self declarations written by individual citizens. 1.4. The template is quite detailed, but it will be up to the individual citizens to choose which fields to fill. Citizens who complete the electronic form  either downloaded or on line  should be allowed to remove any field which they choose not to complete. For instance, a person who does not indicate his or her sex or who has no specific technical skill to report, should be allowed to remove these fields, so that no blank field appears on the screen or in the printed version. 1.5. The Europass-CV is the backbone of the Europass: a Europass portfolio for a given citizen will include the Europass-CV completed by the citizen himself or herself, and one or more other Europass documents, according to the specific learning and working history of that citizen. The electronic form of the Europass-CV should make it possible to establish links from its sections to the relevant Europass documents, for instance from the education and training section to a Diploma Supplement or a Certificate Supplement. 1.6. In accordance with Article 12(e) of this Decision, in managing the Europass-CV, particularly in its electronic form, appropriate measures should be taken by the competent authorities to ensure that the relevant Community and national provisions concerning the processing of personal data and the protection of privacy are fully respected. 2. Common structure of the Europass-CV In the box below, the model for the structure and text of the Europass-CV is indicated. The layout of both the paper and the electronic form, as well as modifications of the structure and text, will be agreed between the Commission and the competent national authorities. Text in italics is meant as an aid to completing the document. ANNEX III THE EUROPASS-MOBILITY 1. Description 1.1. The Europass-Mobility is meant to record, using a common European format, a European learning pathway as defined in section 1.2. It is a personal document, recording the specific European learning pathway achieved by its holder and it will help the holder better to communicate what he/she gained through this experience, particularly in terms of competences. 1.2. A European learning pathway is a period that a person  of whatever age, educational level and occupational status  spends in another country for learning purposes and that: (a) either takes place within the framework of a Community programme in the field of education and training, (b) or satisfies all the following quality criteria:  the period spent in another country takes place within the framework of a learning initiative based in the country of provenance of the person that follows it,  the organisation responsible for the learning initiative in the country of provenance (sending organisation) stipulates with the host organisation and submits to the National Europass Centre, or a body delegated to manage the Europass-Mobility in the country of provenance, a written agreement on the content, objectives and duration of the European learning pathway, ensuring that appropriate linguistic preparation is provided to the person concerned, and identifying a mentor in the host country, charged with assisting, informing, guiding and monitoring the person concerned,  each of the countries involved should be a Member State of the European Union or an EFTA/EEA country,  where appropriate, the sending organisation and the host organisation cooperate in providing the person concerned with appropriate information about workplace health and safety, labour law, equality measures and other work-related provisions applying in the host country. 1.3. The Europass-Mobility is completed by the sending and host organisation involved in the mobility project, in a language agreed between them and the person concerned. Citizens who are awarded a Europass-Mobility are entitled to ask for a translation in a second language, chosen by them from amongst the languages of the sending and host organisations or a third European language. In the case of a third language, the responsibility for translation rests with the sending organisation. 1.4. The Europass-Mobility includes personal data (see paragraph 2 below). The name of the person who is awarded the Europass-Mobility is the only compulsory piece of personal data. The organisations completing the Europass-Mobility may only complete the other fields concerning personal data if the person concerned agrees to it. The field Qualification is also not compulsory, in recognition of the fact that not all education or training initiatives lead to a formal qualification. Any arrangement for completing the Europass-Mobility in electronic form  either downloaded or on line  should allow any field, which has not been completed to be removed, so that no blank field appears on the screen or in the printed version. 1.5. The National Europass Centre is responsible for ensuring that:  Europass-Mobility documents are only released to record European learning pathways,  all Europass-Mobility documents are completed in electronic form,  all Europass-Mobility documents are also awarded to their holders in paper form, using a folder specifically produced in cooperation with the Commission. 1.6. In accordance with Article 12(e) of this Decision, in managing the Europass-Mobility, particularly in its electronic form, appropriate measures should be taken by the competent authorities to ensure that the relevant Community and national provisions concerning the processing of personal data and the protection of privacy are fully respected. 2. Common format of the Europass-Mobility In the box below, the structure and the text of the Europass-Mobility are indicated. The layout of both the paper and the electronic forms, as well as modifications of the structure and text, will be agreed between the Commission and the competent national authorities. Each item of text is numbered, to facilitate its retrieval in a multilingual glossary. Text in italics is meant as an aid to completing the document. Fields marked with a star (*) are not compulsory. ANNEX IV THE EUROPASS-DIPLOMA SUPPLEMENT 1. Description 1.1. The Europass-Diploma Supplement (DS) is a document attached to a higher education diploma, in order to make it easier for third persons  particularly persons in another country  to understand what the diploma means in terms of knowledge and competences acquired by its holder. To this end, the DS describes the nature, level, context, content and status of the studies that were pursued and successfully completed by the individual who holds the original diploma to which the DS is attached. It is therefore a personal document, referring to its specific holder. 1.2. The DS does not replace the original diploma and does not give any entitlement to formal recognition of the original diploma by academic authorities of other countries. On the other hand, it facilitates a sound appreciation of the original diploma, so that it can be helpful to obtain recognition by the competent authorities or by admission staff of higher education institutions. 1.3. The DS is produced by the competent national authorities in accordance with a template that has been developed by a joint European Commission  Council of Europe  UNESCO working party that tested and refined it. The DS template is available in the official languages of the European Union. It is a flexible, non-prescriptive tool, which is conceived for practical purposes, can be adapted to local needs and is subject to regular revisions. 1.4. The DS includes eight sections, that identify the holder of the qualification (1) and the qualification itself (2), give information on the level of the qualification (3), the contents and results gained (4), and the function of the qualification (5), allow for further information (6), certify the Supplement (7) and, finally, give information on the national higher education system (8). Information in all eight sections should be provided. Where information is not provided, an explanation should be given. Institutions have to apply to the DS the same authentication procedures as for the qualification itself. 1.5. In accordance with Article 12(e) of this Decision, in managing the DS, particularly in its electronic copy, appropriate measures should be taken by the competent authorities to ensure that the relevant Community and national provisions concerning the processing of personal data and the protection of privacy are fully respected. 2. Common structure of the DS In the box below, the common, non-binding model of structure and text of the DS is indicated. The layout of both the paper and electronic copies will be agreed with the competent national authorities. ANNEX V THE EUROPASS-LANGUAGE PORTFOLIO 1. Description 1.1. The Europass-Language Portfolio (LP), developed by the Council of Europe, is a document in which language learners can record their language learning and cultural experiences and competences. 1.2. The LP has two functions: pedagogic and reporting. As regards the former, it is designed to enhance the motivation of language learners to improve their ability to communicate in different languages and to pursue new learning and intercultural experiences. It seeks to help learners to reflect on their learning objectives, plan their learning and learn autonomously. As regards its reporting function, the LP aims to document its holder's language proficiency in a comprehensive, informative, transparent and reliable way. It helps learners take stock of the levels of competence they have reached in one or several foreign languages and enables them to inform others in a detailed and internationally comparable manner. All competence is valued, regardless of whether it is gained inside or outside the ambit of formal education. 1.3. The LP contains:  a language passport which its owner regularly updates. The owner describes his/her language skills, in accordance with common criteria accepted throughout Europe,  a detailed language biography describes the owner's experiences in each language,  a dossier enables examples of personal work to be kept to illustrate language skills. The Europass-Language Portfolio is the property of the learner. 1.4. A set of common principles and guidelines has been agreed for all Portfolios. Different models are being developed in Council of Europe member States depending on the age of learners and national contexts. All models should conform to agreed principles and be approved by the European Validation Committee in order to use the Council of Europe logo. A model is given below for the language passport, which is the section of the Portfolio which has to be completed in accordance with a defined structure. 1.5. In accordance with Article 12(e) of this Decision, in managing the LP, particularly in its electronic form, appropriate measures should be taken by the competent authorities to ensure that the relevant Community and national provisions concerning the processing of personal data and the protection of privacy are fully respected. 2. Common structure of the Language Passport section of the LP In the box below, the common, non-binding model of structure and text of the Language Passport section of the LP is indicated. The layout of the paper and electronic copies will be agreed with the competent national authorities. (Europass logo) LANGUAGE PASSPORT Profile of Language Skills Summary of language learning and intercultural experiences ANNEX VI THE EUROPASS-CERTIFICATE SUPPLEMENT 1. Description 1.1. The Europass-Certificate Supplement (CS) is a document attached to a vocational certificate, in order to make it easier for third persons  particularly persons in another country  to understand what the certificate means in terms of competences acquired by its holder. To this end, the CS provides information on:  the skills and competences acquired,  the range of occupations accessible,  the awarding and accreditation bodies,  the level of the certificate,  the different ways of acquiring the certificate,  the entry requirements and access opportunities to next level education. 1.2. The CS does not replace the original certificate and does not give any entitlement to formal recognition of the original certificate by authorities of other countries. On the other hand, it facilitates a sound appreciation of the original certificate, so that it can be helpful to obtain recognition by the competent authorities. 1.3. CS's are produced by the competent authorities at national level and issued to citizens who hold the corresponding certificate in accordance with procedures agreed at national level. 2. Common structure of the CS In the box below, the common model of structure and text of the CS is indicated. The layout of both the paper and the electronic form will be agreed, as well as any modifications of the structure and text, between the Commission and the competent national authorities. ANNEX VII INFORMATION SYSTEM The Commission and the Member States will cooperate to ensure that the individual citizens are allowed to complete, through the Internet, their Europass-CV and any other Europass document which does not need to be issued by authorised bodies. All Europass documents issued by authorised bodies are completed in electronic form and made available to their holders. While choices concerning the appropriate technological instrument should be made in cooperation by the Commission and the relevant national authorities taking into account the state of the art and the existing national systems, the features listed below should be ensured. 1. Design principles Open system. The Europass information system should be developed taking into account the opportunity for future developments, with particular reference to the inclusion of further documents in the Europass framework and to integration with information services on job and learning opportunities. Interoperability. The parts of the Europass information system managed at national level in the different countries should be fully interoperable with each other and with the parts managed at Community level. 2. Document management and access 2.1. All Europass documents issued by authorised bodies should be completed in electronic form, in accordance with the procedures agreed between the issuing bodies and the National Europass Centre and in conformity with the procedures agreed at European level. 2.2. The Europass-CV and any other Europass document which does not need to be issued by authorised bodies should also be available in electronic form. 2.3. Citizens will be entitled:  to complete through the Internet their Europass-CV and any other Europass document which does not need to be issued by authorised bodies,  to establish, update and remove links between their Europass-CV and their other Europass documents,  to attach any other supporting documents to their Europass documents,  to print totally or partially their Europass and its annexes, if any. 2.4. Access to documents, including personal data, will be allowed only for the person concerned, in conformity with the relevant Community and national provisions concerning the processing of personal data and the protection of privacy. ANNEX VIII FINANCIAL ANNEX 1. The expenditure is intended to co-finance implementation at national level and to cover certain costs incurred at Community level in relation to coordination, promotion and production of documents. 2. Community financial support for national implementation activities will be provided through yearly operating grants to the National Europass Centre. National Europass Centres will be established as legal persons and will not receive any other operating grant from the Community budget. 2.1. The grants will be awarded after approval of a work programme related to the activities listed in Article 11 of this Decision and based on specific terms of reference. 2.2. The co-financing rate will not exceed 50 % of the total costs of the relevant activities. 2.3. In implementing this Decision, the Commission may have recourse to experts and to technical assistance organisations, the financing of which may be provided for within the overall financial framework for this Decision. The Commission may organise seminars, colloquia or such other meetings of experts as are likely to facilitate the implementation of this Decision, and may undertake appropriate information, publication and dissemination actions.